Detailed Action
This is the final office action for US application number 16/200,176. Claims are evaluated as filed on February 23, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre- AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Truckai2006, Lewis, Truckai, Davis, and Sherman teaches all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Truckai2006, Beyar, Truckai, Davis, and Sherman do not disclose a non-linear flow passageway in the handle (Remarks p. 10), Examiner notes that Lewis has been provided in the below rejections as a teaching of flow passageway in the handle being non-linear.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 26 of U.S. Patent No. 10,136,934. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 50 is drawn to a genus of the species of claims 1 and 26 of U.S. Patent No. 10,136,934.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pressure delivery mechanism in claims 49 and 57.
Because this/the claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 41, 43-46, and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truckai et al. (US 2006/0122625, hereinafter “Truckai2006”) in view of Lewis (US 2008/0300540) and Truckai et al. (US 2003/0078577, hereinafter “Truckai”).
As to claims 41, 43-46, and 49, Truckai2006 discloses a system (Fig. 13) capable of use for bone treatment (Figs. 14A-15C, abstract, ¶93) comprising: a system (Fig. 13) capable of use as a bone fill material injector (Figs. 14A-15C, abstract, ¶93) comprising an injector (218b) capable of being at least partially introduced into a bone (Figs. 14A-15C, abstract, ¶92); a bone fill material (¶93) comprising a bone cement (¶93); a thermal energy emitter (228, ¶93) operatively coupled to the injector system (Fig. 13) and capable of delivering energy to a flow of the bone fill material through the injector system (¶s 59, 84, and 93; where ¶93 discloses that 228 is similar to 128 and ¶s claim 43, Truckai2006 discloses that the thermal energy emitter comprises an elongated shape (Fig. 13). As to claim 44, Truckai2006 discloses that the thermal energy emitter comprises spaced apart positive and negative electrodes (132a, 132b, ¶93 discloses that 228 is similar to 128, ¶61 discloses that 128 comprises spaced apart opposing polarity electrodes 132a, 132b). As to claim 45, Truckai2006 discloses that the positive and negative electrodes are radially, helically, or axially spaced apart (Fig. 2B, ¶93 discloses that 228 is similar to 128, ¶61 discloses that 128 comprises spaced apart opposing polarity electrodes 132a, 132b in any configuration). As to claim 49, Truckai2006 discloses a pressure delivery mechanism (150, Fig. 13, ¶60) in communication with the electronic controller (Fig. 13) and able to be coupled to the injector system (Fig. 13), the pressure delivery mechanism capable of applying a drive pressure to the flow of bone fill material (Fig. 13, ¶60), the electronic controller capable of controlling the pressure delivery mechanism to modulate the drive pressure based on a sensed operational parameter (Fig. 13, ¶s 60, 62, and 93). 
Truckai2006 is silent to the thermal energy emitter is disposed within the handle comprising a nonlinear flow passageway, wherein the thermal energy emitter comprising a polymeric positive temperature coefficient of resistance (PTCR) material. As to claim 46, Truckai2006 is silent to the polymeric positive temperature coefficient of 
Lewis teaches a similar bone treatment system (Fig. 2C, ¶s 23 and 25) comprising: a bone fill material injector system (Fig. 2C, ¶s 23 and 25) comprising an injector (lower-left end of 10 as shown in Fig. 2C, i.e. needle portion 2 formed as a continuous piece with 10 as disclosed in ¶24 and shown in Fig. 2C) capable of being at least partially introduced into a bone (¶23); a bone fill material comprising a bone cement (¶25); a thermal energy emitter (electrical element for warming of ¶s 30 and 35) operatively coupled to the injector system (¶s 30 and 35 disclose the electrical element for warming space 11 of jacket/handle 8) and capable of delivering energy to a flow of the bone fill material through the injector system (Fig. 2C, ¶30), wherein the thermal energy emitter is disposed within a handle (8, Fig. 2C) comprising a non-linear flow passageway (Fig. 2C).
Truckai teaches similar system (Fig. 7A) comprising: a thermal energy emitter (245As, 240s, 245Bs) capable of delivering energy to a material through the system (¶55), wherein the thermal energy emitter comprises a polymeric positive temperature coefficient of resistance (PTCR) material (240, ¶s 39 and 55); and an electronic controller (155) capable of modulating the delivery of energy from the thermal energy emitter to the material (¶50). As to claim 44, Truckai teaches that the thermal energy emitter comprises spaced apart positive and negative electrodes (245As, 245Bs, Fig. 7A). As to claim 45, Truckai teaches that the positive and negative electrodes are radially, helically, or axially spaced apart (245As, 245Bs, Fig. 7A). As to claim 46, Truckai teaches that the polymeric positive temperature coefficient of resistance (PTCR) 
One of ordinary skill in the art at the time of the invention would have been motivated to modify the handle as disclosed by Truckai2006 by adding an electrical element for warming/thermal energy emitter as taught by Lewis in order to alter the cement polymerization reaction accordingly, e.g. to accelerate polymerization (Lewis ¶30), by providing temperature control programmed to respond to temperature or viscosity feedback from the cement at the tip, or at any point along the length, of the injector using heating elements built into the injector, handle, or both (Lewis ¶35). One of ordinary skill in the art at the time of the invention would have been motivated to modify the handle and flow passageway as disclosed by Truckai2006 by adding an approximately 90 degree bend to the handle and flow passageway as taught by Lewis in order to allow positioning an x-ray image intensifier closer to the patient to help reduce radiation exposure (Lewis ¶33) when the physician confirms the introducer path posterior to the pedicle, through the pedicle and within the vertebral body by anteroposterior and lateral X-Ray projection fluoroscopic views (Truckai2006 ¶50). One of ordinary skill in the art at the time of the invention would have been motivated to modify/specify that the thermal energy emitters as disclosed by the combination of Truckai2006 and Lewis includes a polymeric positive temperature coefficient of resistance (PTCR) material as taught by Truckai in order to enable precise modulation of energy applied to maintain the desired temperature in the material (Truckai ¶46) by .

Claim(s) 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truckai2006, Lewis, and Truckai in view of Davis (US 2002/0072030).
As to claim 47, the combination Truckai2006, Lewis, and Truckai discloses the invention of claim 41 and appears to disclose that the controller comprises a plurality of settings (to vary the temperature, viscosity, and flow rate, ¶s 60, 65, 66, 68, and 93), each setting capable of providing the delivery of a level of energy from the thermal energy emitter to the bone fill material to achieve a selected bone fill material viscosity (to vary the temperature, viscosity, and flow rate, ¶s 60, 65, 66, 68, and 93).
The combination Truckai2006, Lewis, and Truckai does not expressly disclose that the controller comprises a plurality of settings, each setting configured to provide the delivery of a level of energy from the thermal energy emitter to the bone fill material to achieve a selected bone fill material viscosity.
Davis teaches a similar system (Fig. 7) comprising: an injector (12); a thermal energy emitter (21) operatively coupled to the injector system (Fig. 7) and capable of delivering energy to a flow of material through the injector (¶s 33 and 34); and an 
One of ordinary skill in the art at the time of the invention would have been motivated to modify/clarify that the controller as disclosed by the combination Truckai2006, Lewis, and Truckai with a plurality of settings each setting configured to provide the delivery of a level of energy from the thermal energy emitter to the material to achieve a selected viscosity as taught by Davis in order to provide a user selectable modulation of the voltage or the current applied to the thermal energy emitter (Davis Fig. 7, ¶34) for delivering energy contemporaneous with the selected flow rate of fill material to provide a substantially high viscosity fill material that is still capable of permeating cancellous bone (Truckai2006 ¶65). 

Claim(s) 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truckai2006, Lewis, and Truckai in view of Sherman et al. (US 2007/0154874, hereinafter “Sherman”).
As to claim 48, the combination Truckai2006, Lewis, and Truckai discloses the invention of claim 41 as well as a sensor system (¶s 62, 65, and 93) operatively coupled to the injector system or electronic controller (Fig. 13, ¶s 62, 65, and 93), the controller 
The combination Truckai2006, Lewis, and Truckai is silent to the sensor system comprising an ambient temperature sensor in communication with the electronic controller, the controller configured to modulate the delivery of energy from the thermal energy emitter based at least in part on an ambient temperature sensed by the ambient temperature sensor. 
Sherman teaches a similar system (Fig. 1) for bone treatment (abstract, ¶17) comprising: a bone fill material injector system (Fig. 1, ¶17) comprising an injector (¶17) capable of being at least partially introduced into a bone (¶17); an electronic controller (20); and a sensor system (17, 22s) operatively coupled to the injector system or electronic controller (Fig. 1, ¶22), wherein the sensor system comprises an ambient temperature sensor (17, ¶22) in communication with the electronic controller (Fig. 1, ¶22), the controller configured to monitor the operating state of the material (¶18) based at least in part on an ambient temperature (¶22) sensed by the ambient temperature sensor (¶22).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the sensor system as disclosed by the combination Truckai2006, Lewis, and Truckai by adding ambient temperature sensor and humidity sensor as taught by Sherman in order to account for environmental conditions (Sherman ¶39) in determining viscosity or flowability of the material (Sherman ¶16) and setting time for the material (Sherman ¶26). 

Claim(s) 50, 55, and 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truckai2006 in view of Lewis and Davis.
As to claims 50 and 57, Truckai2006 discloses a system (Fig. 13) capable of use for bone treatment (Figs. 14A-15C, abstract, ¶93) comprising: a system (Fig. 13) capable of use as a bone fill material injector (Figs. 14A-15C, abstract, ¶93) comprising an injector (218b) capable of being at least partially introduced into a bone (Figs. 14A-15C, abstract, ¶92); a thermal energy emitter (228, ¶93) operatively coupled to the injector system (Fig. 13) and capable of delivering energy to a flow of bone fill material (¶93) through the injector system (¶s 59, 84, and 93; where ¶93 discloses that 228 is similar to 128 and ¶s 59 and 84 disclose that 128 is an emitter that causes heating to cause a gradient in the flowability of material); a handle (106) of the injector system (Fig. 13), wherein the handle comprises a flow passageway extending therethrough (Fig. 13) from a first exterior surface of the handle (left facing surface of 106 as shown in Fig. 13) to a second exterior surface of the handle (right facing surface of 106 as shown in Fig. 13); an electronic controller (125B, 150B, Fig. 13, ¶s 60, 65, 66, 68, and 93) capable of modulating the delivery of energy from the thermal energy emitter to the flow of bone fill material to achieve a desired bone fill material viscosity (¶s 65, 66, 68, and 93), wherein the controller appears to comprise a plurality of settings (to vary the temperature, viscosity, and flow rate, ¶s 60, 65, 66, 68, and 93), each setting capable of providing the delivery of a level of energy from the thermal energy emitter to the bone fill material to achieve a selected bone fill material viscosity (to vary the temperature, viscosity, and flow rate, ¶s 60, 65, 66, 68, and 93). As to claim 57, Truckai2006 discloses a pressure delivery mechanism (150, Fig. 13, ¶60) in communication with the 
Truckai2006 is silent to the thermal energy emitter is disposed within a handle of the injector system, the flow passageway is non-linear, and does not expressly disclose that the controller comprises a plurality of settings, each setting configured to provide the delivery of a level of energy from the thermal energy emitter to the bone fill material to achieve a selected bone fill material viscosity.
Lewis teaches a similar bone treatment system (Fig. 2C, ¶s 23 and 25) comprising: a bone fill material injector system (Fig. 2C, ¶s 23 and 25) comprising an injector (lower-left end of 10 as shown in Fig. 2C, i.e. needle portion 2 formed as a continuous piece with 10 as disclosed in ¶24 and shown in Fig. 2C) capable of being at least partially introduced into a bone (¶23); a thermal energy emitter (electrical element for warming of ¶s 30 and 35) operatively coupled to the injector system (¶s 30 and 35 disclose the electrical element for warming space 11 of jacket/handle 8) and capable of delivering energy to a flow of the bone fill material through the injector system (Fig. 2C, ¶30), wherein the thermal energy emitter is disposed within a handle (8, Fig. 2C) of the injector system (Fig. 2C), wherein the handle comprises a non-linear flow passageway extending therethrough (Fig. 2C) from a first exterior surface of the handle (right facing surface of 8 as shown in Fig. 2C) to a second exterior surface of the handle (left facing surface of 8 as shown in Fig. 2C); and a controller (¶35).

One of ordinary skill in the art at the time of the invention would have been motivated to modify the handle as disclosed by Truckai2006 by adding an electrical element for warming/thermal energy emitter as taught by Lewis in order to alter the cement polymerization reaction accordingly, e.g. to accelerate polymerization (Lewis ¶30), by providing temperature control programmed to respond to temperature or viscosity feedback from the cement at the tip, or at any point along the length, of the injector using heating elements built into the injector, handle, or both (Lewis ¶35). One of ordinary skill in the art at the time of the invention would have been motivated to modify the handle and flow passageway as disclosed by Truckai2006 by adding an approximately 90 degree bend to the handle and flow passageway as taught by Lewis in order to allow positioning an x-ray image intensifier closer to the patient to help reduce radiation exposure (Lewis ¶33) when the physician confirms the introducer path posterior to the pedicle, through the pedicle and within the vertebral body by anteroposterior and lateral X-Ray projection fluoroscopic views (Truckai2006 ¶50). One 

As to claim 55, the combination of Truckai2006, Lewis, and Davis discloses the invention of claim 50. 
The combination of Truckai2006, Lewis, and Davis is silent to the controller at a first setting is configured to modulate the delivery of energy from the thermal energy emitter to achieve a bone fill material viscosity of less than 1000 Pa-s, and wherein the controller at a second setting is configured to modulate the delivery of energy from the thermal energy emitter to achieve a bone fill material viscosity of greater than 1500 Pa-s.
It would have been obvious to one of ordinary skill in the art at the time of the invention to cause the device of the combination of Truckai2006, Lewis, and Davis to have a first setting is configured to modulate the delivery of energy from the thermal energy emitter to achieve a bone fill material viscosity of less than 1000 Pa-s, and wherein the controller at a second setting is configured to modulate the delivery of .

Claim(s) 51-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truckai2006, Lewis, and Davis in view of Truckai et al. (US 2003/0078577, hereinafter “Truckai”).
As to claims 51-54, the combination of Truckai2006, Lewis, and Davis discloses the invention of claim 50. As to claim 52, the combination Truckai2006, Lewis, and Davis discloses that the thermal energy emitter comprises spaced apart positive and negative electrodes (Truckai2006132a, 132b, ¶93 discloses that 228 is similar to 128, ¶61 discloses that 128 comprises spaced apart opposing polarity electrodes 132a, 132b). As to claim 53, the combination of Truckai2006, Lewis, and Davis discloses that the positive and negative electrodes are radially, helically, or axially spaced apart (Truckai2006Fig. 2B, ¶93 discloses that 228 is similar to 128, ¶61 discloses that 128 comprises spaced apart opposing polarity electrodes 132a, 132b in any configuration). 
The combination of Truckai2006, Lewis, and Davis is silent to the thermal energy emitter comprising a polymeric positive temperature coefficient of resistance (PTCR) material. As to claim 54, the combination of Truckai2006, Lewis, and Davis is silent to the polymeric positive temperature coefficient of resistance (PTCR) material is configured to generate a signal to indicate a rate of the flow of bone fill material. 
Truckai teaches similar system (Fig. 7A) comprising: a thermal energy emitter (245As, 240s, 245Bs) capable of delivering energy to a material through the system (¶55), wherein the thermal energy emitter comprises a polymeric positive temperature coefficient of resistance (PTCR) material (240, ¶s 39 and 55); and an electronic controller (155) capable of modulating the delivery of energy from the thermal energy emitter to the material (¶50). As to claim 52, Truckai teaches that the thermal energy claim 53, Truckai teaches that the positive and negative electrodes are radially, helically, or axially spaced apart (245As, 245Bs, Fig. 7A). As to claim 54, Truckai teaches that the polymeric positive temperature coefficient of resistance (PTCR) material is capable of generating a signal to indicate a rate of the flow of bone fill material (if one so chooses, ¶s 46, 48, and 55 disclose use to precisely modulate energy applied to maintain the desired temperature in the material, which directly affects the viscosity of the material and thereby the rate of flow of the material).
One of ordinary skill in the art at the time of the invention would have been motivated to modify/specify that the thermal energy emitter as disclosed by the combination of Truckai2006, Lewis, and Davis includes a polymeric positive temperature coefficient of resistance (PTCR) material as taught by Truckai in order to enable precise modulation of energy applied to maintain the desired temperature in the material (Truckai ¶46) by modulate energy application between active Rf heating and passive heating at the selected switching range (Truckai ¶55) by automatically modulating active Rf energy density in the material as the temperature of the engaged material conducts heat back to the PTCR material to cause its temperature to reach the selected switching range (Truckai ¶48) and thus prevent overheating of the material within the system (Truckai ¶46).



Claim(s) 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truckai2006, Lewis, and Davis in view of Sherman.
claim 56, the combination of Truckai2006, Lewis, and Davis discloses the invention of claim 50 as well as a sensor system (¶s 62, 65, and 93) operatively coupled to the injector system or electronic controller (Fig. 13, ¶s 62, 65, and 93), the controller capable of modulating the delivery of energy from the thermal energy emitter ¶s 62, 65, and 93).
The combination of Truckai2006, Lewis, and Davis is silent to the sensor system comprising an ambient temperature sensor in communication with the electronic controller, the controller configured to modulate the delivery of energy from the thermal energy emitter based at least in part on an ambient temperature sensed by the ambient temperature sensor. 
Sherman teaches a similar system (Fig. 1) for bone treatment (abstract, ¶17) comprising: a bone fill material injector system (Fig. 1, ¶17) comprising an injector (¶17) capable of being at least partially introduced into a bone (¶17); an electronic controller (20); and a sensor system (17, 22s) operatively coupled to the injector system or electronic controller (Fig. 1, ¶22), wherein the sensor system comprises an ambient temperature sensor (17, ¶22) in communication with the electronic controller (Fig. 1, ¶22), the controller configured to monitor the operating state of the material (¶18) based at least in part on an ambient temperature (¶22) sensed by the ambient temperature sensor (¶22).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the sensor system as disclosed by the combination of Truckai2006, Lewis, and Davis by adding ambient temperature sensor and humidity sensor as taught by Sherman in order to account for environmental conditions (Sherman ¶39) in . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY R SIPP/Primary Examiner, Art Unit 3775